          Case 2:20-cv-01881-NJB Document 6 Filed 12/23/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RICKEY SMITH                                                       CIVIL ACTION


 VERSUS                                                             NO. 20-1881


 CHRIS ERNY, et al.                                                 SECTION: “G”(4)



                                             ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Accordingly,

       IT IS ORDERED that Plaintiff Rickey Smith’s claims against Defendants Cris Erny, Gary

Williams, Jr., and Grayland Wallis are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.

§ 1915 and § 1915A as frivolous, for seeking relief against immune defendants, and for failure to

state a claim for which relief can be granted.
                                     23rd day of December, 2020.
       NEW ORLEANS, LOUISIANA, this _____



                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT JUDGE




                                                 1
